 Case 1:17-cv-00825-RJJ-PJG ECF No. 82 filed 05/29/20 PageID.624 Page 1 of 3



                          UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION


RICARDO ROSARIO,

              Plaintiff,
                                                           CASE NO. 1:17-CV-825
v.
                                                           HON. ROBERT J. JONKER
KENT COUNTY, et al.,

              Defendants.
                                      /

                           ORDER APPROVING AND ADOPTING
                            REPORT AND RECOMMENDATION

       The Court has reviewed the Magistrate Judge’s Report and Recommendation (ECF No. 79)

and Defendant’s Objection to it. (ECF No. 80). Under the Federal Rules of Civil Procedure,

where, as here, a party has objected to portions of a Report and Recommendation, “[t]he district

judge . . . has a duty to reject the magistrate judge’s recommendation unless, on de novo

reconsideration, he or she finds it justified.” 12 WRIGHT, MILLER, & MARCUS, FEDERAL PRACTICE

AND PROCEDURE §   3070.2, at 381 (2d ed. 1997). Specifically, the Rules provide that:

              [t]he district judge must determine de novo any part of the
              magistrate judge’s disposition that has been properly objected to.
              The district judge may accept, reject, or modify the recommended
              disposition; receive further evidence; or return the matter to the
              magistrate judge with instructions.

FED R. CIV. P. 72(b)(3). De novo review in these circumstances requires at least a review of the

evidence before the Magistrate Judge. Hill v. Duriron Co., 656 F.2d 1208, 1215 (6th Cir. 1981).

The Court has reviewed de novo the claims and evidence presented to the Magistrate Judge; the

Report and Recommendation itself; and Defendant’s Objection.             The Magistrate Judge

recommends that defense motion for summary judgment (ECF No. 72) be granted because Plaintiff
 Case 1:17-cv-00825-RJJ-PJG ECF No. 82 filed 05/29/20 PageID.625 Page 2 of 3



cannot show a genuine issue of fact regarding whether any alleged failure to provide appropriate

medical treatment was the result of a Kent County custom or policy. Without this showing, the

Magistrate Judge reasons, Kent County cannot be held liable. After its review, the Court finds that

Magistrate Judge Green’s Report and Recommendation is factually sound and legally correct.

       Defendant raises a number of conclusory objections that have no basis in fact or law. He

complains, for example, that the Magistrate Judge failed to discuss his responses to the motion for

summary judgment. But the Magistrate Judge plainly did so. (ECF No. 79, PageID.602-603).

Plaintiff also contends that the Magistrate Judge is biased towards him. The Court finds this

objection is without merit. Plaintiff points to no events, extrinsic or intrinsic to Magistrate Judge

Green’s review, amounting to evidence of actual bias on the part of the Magistrate Judge, and the

Court is not aware of even a single case finding bias under similar facts. Indeed “judicial rulings

alone almost never constitute a valid basis for a bias or partiality motion.” Wilson v. Parker, 515

F.3d 682, 701 (6th Cir. 2008) (quoting Liteky v. United States, 510 U.S. 540, 555 (1994)). Rather

“[t]o show improper prejudice, a judge’s comments must ‘display a deep-seated favoritism or

antagonism that would make fair judgment impossible.’” Id. (quoting Liteky, 510 U.S. at 555).

Plaintiff has not come close to making this showing. To the contrary, the record clearly shows the

Magistrate Judge acted impartially, and well within the bound of proper judicial conduct.

       The gist of the remaining arguments in Plaintiff’s objection is that there is a factual dispute

that the Magistrate Judge improperly resolved in the defendant’s favor. The Court disagrees.

Indeed, the Magistrate Judge carefully reviewed the record and arguments advanced by Plaintiff

and correctly reasoned that, viewed in the light most favorable to Plaintiff, Kent County was

entitled to summary judgment. The Court agrees, on de novo review, that Kent County is entitled

to summary judgment in its favor for the very reasons detailed by the Magistrate Judge.



                                                 2
 Case 1:17-cv-00825-RJJ-PJG ECF No. 82 filed 05/29/20 PageID.626 Page 3 of 3



         ACCORDINGLY, IT IS ORDERED:

         1. The Report and Recommendation of the Magistrate Judge (ECF No. 79) is

            APPROVED and ADOPTED as the Opinion of this Court.

         2. Defendant’s motion for summary judgment (ECF No. 72) is GRANTED.

         3. This case is DISMISSED.




Dated:      May 29, 2020                 /s/ Robert J. Jonker
                                         ROBERT J. JONKER
                                         CHIEF UNITED STATES DISTRICT JUDGE




                                            3
